Citation Nr: 0020878	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
instability currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee, on appeal from the 
initial evaluation.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied an evaluation in 
excess of 20 percent for right knee instability.  By rating 
decision of March 1999, the RO continued the 20 percent 
evaluation for right knee instability.  However, an 
additional 10 percent evaluation was assigned for diagnosed 
degenerative arthritis of the right knee, effective July 
1995.  The veteran's claim remains in appellate status since 
less than the maximum available benefit was awarded.  Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1993).

In November 1999, the Board remanded this case for further 
development.  The case has returned for appellate review.


FINDINGS OF FACT

1.  The veteran's instability of the right knee is not more 
than moderately disabling.

2.  The residuals of the veteran's degenerative arthritis of 
the right knee include slight functional impairment due to 
chronic pain on motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for instability of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

2.  A rating in excess of 10 percent for arthritis of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased rating for instability of the right 
knee in excess of 20 percent disabling and an original rating 
for arthritis of the right knee in excess of 10 percent 
disabling are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

VA examined the veteran in August 1995.  The veteran reported 
that he experienced some swelling secondary to exertion and 
the knee would give out on occasion, some days worse than 
others.  Physical examination revealed a well-healed 
horizontal scar, four inches long below the kneecap.  The 
knee was non-tender and non-swollen and flexion was to 105 
degrees.  There was global laxity of the knee.  The diagnosis 
was postoperative right knee times two with degenerative 
joint disease and global ligamentous laxity and degenerative 
joint disease of the right knee.  An x-ray study taken at the 
time revealed evidence of far advanced degenerative changes 
involving all of the compartments of the knee.  The 
impression was advanced degenerative arthritis.

According to a November 1995 letter from David Junkin, M.D., 
a private physician, the veteran complained of daily right 
knee grinding.  Although the veteran did not complain of 
instability, he was aware of clicking and locking in the 
knee.  The veteran felt that the right knee problems were 
worsening.  On examination, the veteran walked with a marked 
lateral whip to the right knee.  He carried a small effusion 
in the joint and had a 5-degree flexion contracture.  There 
were well-healed split thick skin grafts over the knee and 
proximal to mid-tibial area.  He had a 1+ laxity of the 
medial collateral ligament, 2+ laxity of the anterior 
cruciate ligament with a positive Lachman's test.  There was 
obvious grinding and grading in the joint palpable with the 
motion from 5 degrees to 120 degrees.  Supine, anterior 
posterior and lateral x-rays of the right knee joint taken in 
August 1995 showed severe tri-compartment degenerative 
changes.  Dr. Junkin reported that the veteran had advanced 
osteoarthritis of his right knee and that, at the moment, he 
must begin to moderate his weight bearing activities.  The 
veteran was contemplating employment with physical exercise 
to the extent that he would be climbing up and down ladders.  
The doctor remarked that he told the veteran that this was a 
dangerous activity for him and one that he should avoid.  The 
doctor felt that at some point the veteran would need total 
knee joint replacement.  

VA examined the veteran in January 1996.  According to the 
examination report, physical examination revealed that the 
veteran's right knee was swollen with limitation of motion in 
all movements.  Also, the examiner heard cracking upon 
movement.  The veteran had extension to 60 degrees and 
flexion to 30 degrees.  There were healed burns present with 
scarring of the right knee extending from two inches above 
the right ankle to four inches above the right knee.  An x-
ray study showed moderate to severe degenerative joint 
disease with no interval change from a previous August 1995 
x-ray.  The diagnosis was unstable right knee joint with 
severe limitation of motion.  

The same VA examiner, in an addendum in May 1996, provided 
the following information.  The right knee flexion was to 60 
degrees and the extension to zero degrees.  Movement of the 
right knee caused cracking.  Healed burns were present with 
scarring of the right knee extending from two inches above 
the right ankle to four inches above the right knee.  The 
diagnosis was unstable right knee joint with severe 
limitation of motion.

VA examined the veteran in May 1997.  Physical examination of 
the right knee revealed severe deformity, swelling and 
tenderness over the right knee joints.  There was laxity of 
the lateral ligament.  There was also a 1+ pull on the 
anterior cruciate ligament.  Range of motion was from maximum 
extension from 0 degrees to maximum flexion of 95 degrees.  
The diagnosis was severe degenerative joint disease of the 
right knee with range of motion as described above.  X-rays 
were not deemed necessary.  The examiner noted that the 
veteran was prone to exacerbations of pain, and there was no 
evidence of incoordination or fatigability at that time.  

VA examined the veteran in May 1999.  Physical examination 
revealed a well-healed scar about four inches long on the 
anterior aspect of the knee joint.  There was a definite 
grinding sound and grating of the joint palpable with range 
of motion on flexion between 5 and 110 degrees.  There was no 
evidence of easy fatigability or incoordination.  There were 
no weakened movements.  The laxity was tested and was 1+ 
laxity of the anterior cruciate and the medial collateral 
ligament, but there was no evidence of any instability 
clinically, and there was no evidence of instability at this 
examination.  The x-rays confirmed severe degenerative joint 
disease.  The examiner's impression was advanced degenerative 
joint disease of the right knee with range of motion as noted 
in the physical examination.  

In July 1999, Dr. Junkin reported that he had examined the 
veteran again.  Dr. Junkin noted that on examination the 
veteran walked with a marked lateral whip to the right knee.  
He continued to carry a small effusion and had a 15-degree 
flexion contracture.  The skin grafts remained well healed.  
There was a 1+ laxity of the medial collateral ligament, 2+ 
laxity of the anterior cruciate ligament with a positive 
Lachman test.  Flexion of the right knee was to 115 degrees.  
There was obvious grating and grinding with motion.  Dr. 
Junkin concluded that the veteran's osteoarthritis was 
worsening and that he would likely need a total knee joint 
replacement in the near future.

VA examined the veteran in March 2000.  In the report, the 
examiner noted the veteran's medical history as described 
above.  Physical examination revealed that the veteran walked 
with a slight limp and the right knee was obviously swollen 
compared to the left.  There was a varus deformity of the 
right knee and there was no global laxity of it.  The 
diagnosis was post injury and surgery with osteoarthritis of 
the right knee.  

In April 2000, the same VA examiner provided an addendum to 
his March 2000 report.  He noted that the veteran's right 
knee was bowed slightly.  The right knee's motion was limited 
by pain and not because of any particular neuromuscular 
weakening or fatigability.  The veteran certainly 
demonstrated no incoordination of his right knee joint, 
whatever incoordination of a joint movement would be.  
According to the examiner, the veteran reported no particular 
flare-ups, reporting that the veteran's right knee hurt all 
the time.  Nevertheless, there were no flare-ups in the sense 
of an arthritic flare-up.  That being the case, the examiner 
opined that he was unable to comment on the DeLuca criteria 
as applied to flare-ups.  The examiner added that on 
examination, although the gait was slow, the veteran was able 
to walk from the waiting room to the examining office, a 
distance of some 30 meters, without any further slowing of 
his already slow gait.  The examiner thought that this 
implied that the veteran experienced no increased impairment 
of range of motion, at least for ordinary activities.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the RO originally granted the veteran 
entitlement to service connection for instability of the 
right knee in April 1965 and assigned a 20 percent disability 
rating effective December 17, 1964.  That rating has been in 
effect for over 20 consecutive years and is, therefore, 
preserved.  38 C.F.R. § 3.951(b) (1999).

In September 1995, the RO denied the veteran's claim for an 
increased rating, in excess of 20 percent, due to right knee 
instability.  Subsequently, the veteran timely appealed the 
RO's denial.  During the pendency of the appeal, the RO 
granted 


entitlement to service connection for arthritis of the right 
knee in March 1999 and assigned a 10 percent disability 
rating effective July 24, 1995.  

Thus, the Board finds that the veteran's claim for a higher 
evaluation for arthritis of the right knee is an original 
claim that was placed in appellate status by his disagreement 
with the RO's September 1995 decision denying a rating in 
excess of 20 percent for right knee instability.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were 


raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath, 1 
Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a as 20 percent disabling under Diagnostic 
Code 5257; and 10 percent disabling under Diagnostic Codes 
5260-5003.  Under Diagnostic Code 5257, a 20 percent rating 
is appropriate when there is moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no 
competent evidence, however, that the veteran's right knee is 
severely unstable, or that it is productive of severe 
recurrent subluxation.  Indeed, while the cumulative medical 
evidence of record reflects ligament instability, none of the 
examiners described the degree of disability to be severe.  
In fact, the March 2000 VA examiner specifically noted that 
there was no global laxity of the knee on examination.  Thus, 
a rating higher than 20 percent under Diagnostic Code 5257 is 
not warranted.  



Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees; and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.  

In this case, a rating in excess of 10 percent is not 
warranted because right knee extension is not limited to 15 
degrees pursuant to Diagnostic Code 5261, and flexion is not 
limited to 30 degrees pursuant to Diagnostic Code 5260.  In 
fact, examination has not demonstrated limitation of motion 
sufficient to warrant even a compensable evaluation.  Based 
on the veteran's complaints of constant knee pain, however, 
and the limitation of motion shown, the evidence establishes 
entitlement to a 10 percent rating for the right knee 
arthritis.  Moreover, functional impairment due to pain does 
not warrant a rating in excess of 10 percent because there is 
no competent evidence of disuse atrophy, incoordination on 
use, or other objective pathology to justify an increased 
rating under 38 C.F.R. §§ 4.40, and 4.45.  Significantly, the 
most recent VA examiner opined that the veteran reported that 
his right knee hurt all the time and that there were no 
flare-ups in the sense of an arthritic flare-up.  That being 
the case, the examiner opined that he was unable to comment 
on the DeLuca criteria as applied to flare-ups.  As a result, 
the examiner thought that this implied that the veteran 
experienced no increased impairment of range of motion, at 
least for ordinary activities.  Thus, a rating in excess of 
10 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45.

Finally, there has been no evidence presented suggesting that 
there is ankylosis of the right knee which might warrant a 
higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for instability of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative arthritis of the right knee is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

